Title: General Orders, 7 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Tuesday November 7th 1780
                            Parole Hingham
                            Countersigns N.
                            Watchword Caution P.
                        
                        For the day Tomorrow
                        Brigadier General Glover
                        Lieutenant Colonel commandant
                        Hubley
                        Lieutenant Colonel Whiting
                        Major Wiley
                        Brigade Major Moore
                        At the General court martial of the Line whereof Colonel Bailey is President the 30th of October last Major
                            Thomas Barnes of the 12th Massachusett’s regiment was tried on the Resolve of Congress of December 6th 1779 respecting
                            absent officers, he being charged with "Overstaying his furlough from the 2nd day of January last."
                        The Court on consideration are of opinion that Major Barnes having been indulged with a furlough and not
                            joining his regiment at the Expiration thereof, has been properly notified agreeable to the Resolve of Congress of
                            December 6th 1779 and that he has neglected to join his regiment agreeable to such notification and do sentence that he be
                            Cashiered.
                        The Commander in Chief confirms the opinion of the Court and orders it carried into execution.
                    